

116 HR 3916 IH: Native American Seeds Protection Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3916IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Luján (for himself, Mr. Young, Mr. Cole, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Energy and Commerce, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a study on the protection of Native American seeds and traditional foods, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Native American Seeds Protection Act of 2019. 2.Study on the protection of Native American seeds and traditional foodsNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on—
 (1)the extent to which seeds and foods that mimic Native American seeds or traditional foods are available in the commercial marketplace and are fraudulently identified as authentic Native American seeds or traditional foods, as of the date of enactment of this Act;
 (2)the availability and long-term viability of Native American seeds, including an analysis of the storage, cultivation, harvesting, and commercialization of such seeds;
 (3)the extent to which Federal law, Federal programs, or Federal oversight protect Native American seeds and traditional foods from infringement, or unlawful or unauthorized commercialization; and
 (4)the means by which authentic Native American seeds and traditional foods might be protected to ensure preservation and availability for future generations.
			3.Confidentiality; FOIA; ownership
 (a)ConfidentialityThe Comptroller General of the United States shall ensure the confidentiality of sensitive information of Indian Tribes that is gained through the study conducted under section 2, including traditional cultural knowledge and information about locations that are considered to be sacred by an Indian Tribe.
 (b)FOIA not applicableThe information described in subsection (a) shall be exempt from public disclosure under section 552 of title 5, United States Code (commonly known as the “Freedom of Information Act”).
 (c)Indian ownershipNothing in this Act shall be construed as interfering with, limiting, or otherwise affecting the exclusive ownership and control of Native American seeds by an Indian Tribe unless the Indian Tribe consents to the ownership or control of such seeds by another entity.
 4.Definition of Indian TribeIn this Act, the term Indian Tribe has the meaning given the term Indian tribe (without regard to capitalization) in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
		